         Case 1:18-cr-00340-LGS Document 424 Filed 12/14/20 Page 1 of 2



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 14, 2020

BY ECF AND EMAIL
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                   Re:     United States v. Robert Farkas, 18 Cr. 340 (LGS)
Dear Judge Schofield:

        As the Court is aware, Centra Tech, Inc. co-founder Robert J. Farkas is scheduled to be
sentenced by the Court tomorrow for fraud conspiracy offenses stemming from his participation
along with his co-defendants in a scheme to defraud Centra Tech investors. In anticipation of
Farkas’ sentencing, the Government respectfully submits this letter, with the consent of Farkas and
his counsel, to advise the Court that the Government has just learned that certain information in a
victim impact statement cited in the Government’s sentencing submission filed October 30, 2020
(Dkt. 405) is inaccurate.

        In part because “[t]here are thousands of potential victims of the crimes perpetrated by the
defendants through their fraud on Centra Tech investors” (Dkt. 404 at 1-2), the Court previously
“found that the number of identifiable victims is so large as to make restitution impracticable” in
this case (Dkt. 407 at 1). Nevertheless, to afford as many identifiable victims of the Centra Tech
fraud as possible an opportunity to be heard in connection with the sentencings in this case, the
Government’s Victim Witness Coordinator has issued notifications to more than 1,200 of the
identified victims of the Centra Tech fraud informing them of their right to provide victim impact
statements in connection with the sentencings in this case. In response, the Government has been
receiving tranches of victim impact statements from a number of victims and has been filing them
with Court (and producing them to the defense) on a rolling basis pursuant to Rule J(4) of Your
Honor’s Individual Rules and Procedures for Criminal Case without undertaking to independently
verify all of the assertions contained in such victim impact statements.

         In reliance on one of those Court-filed victim impact statements from a victim whose
initials are “M.C.” (the “M.C. VIS”), the Government asserted on page 25 of its October 30
sentencing submission that “[M.C.] reported that he invested in Centra Tech because he ‘was
looking for ways to invest money so that [his] kids can have a future.’ Finding out that Centra
Tech was a scam ‘sparked and caused a lot of family hardship,’ including the end of his nine-year
         Case 1:18-cr-00340-LGS Document 424 Filed 12/14/20 Page 2 of 2

Honorable Lorna G. Schofield                                                         Page 2 of 2
December 14, 2020

marriage.” (Dkt. 405 at 25 (M.C. VIS)). The Government has just learned, however, that M.C.’s
wife filed for divorce in or about 2011 and that a judgment dissolving their marriage was entered
in or about February 2017, several months before Farkas and his co-defendants started their
fraudulent efforts to raise funds from Centra Tech investors.

       Accordingly, the Government, with the consent of Farkas through his counsel, respectfully
submits this letter to correct the foregoing inaccuracy in the M.C. VIS and in the portion of the
Government’s October 30 sentencing submission that relies upon it.


                                                    Respectfully submitted,
                                                    ILAN T. GRAFF
                                                    Attorney for the United States
                                                    Acting Under 28 U.S.C. § 515
                                            By:         /s/                       ___________.
                                                    Negar Tekeei / Samson Enzer / Daniel Loss
                                                    Assistant United States Attorneys
                                                    (212) 637-2482 / -2342 / -6527
cc:    All counsel (via ECF)
